metro one telecommunications inc petitioner v commissioner of internal revenue respondent docket no filed date p claimed an alternative_tax net_operating_loss atnol deduction for p calculated the deduction by taking into account a carryback of an atnol from the deduction of the carryback reduced p’s alternative_minimum_taxable_income amti to zero held p’s carryback of the atnol is not a carryover under sec_56 i r c thus sec_56 i r c precludes p from deducting an atnol that offsets all of p’s amti neil d kimmelfield lewis m horowitz and john h gadon for petitioner john d davis for respondent opinion paris judge petitioner petitioned the court to redeter- mine respondent’s determination of a dollar_figure deficiency in it sec_2002 federal_income_tax we decide whether sec_56 precludes petitioner from deducting an alter- native tax net_operating_loss atnol that offsets all of peti- tioner’s alternative_minimum_taxable_income amti our unless otherwise indicated section references are to the applicable versions of the internal_revenue_code_of_1986 rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files metro sheila united_states tax_court reports decision turns on whether petitioner’s carryback of an atnol from is a carryover within the meaning of sec_56 we agree with respondent the carryback is not such a carryover and that petitioner’s section atnol d a i ii deduction atnold limited that by is background this case was submitted to the court fully stipulated under rule our recitations of fact are based upon the parties’ stipulations of fact and the exhibits submitted there- with we incorporate those stipulations herein by this ref- erence petitioner is an oregon corporation and its principal_place_of_business was in oregon when its petition was filed petitioner’s amti for amti as determined with- out regard to the atnold is dollar_figure for petitioner incurred an atnol of dollar_figure atnol petitioner deducted dollar_figure of the atnol as a carryback to and deducted the remaining dollar_figure as a carryback to petitioner also deducted for dollar_figure of atnols carried over from taxable years before petitioner’ sec_2002 amti was dollar_figure after petitioner deducted the dollar_figure in carryovers and the dollar_figure dollar_figure - dollar_figure - dollar_figure carryback dollar_figure for petitioner incurred an atnol of dollar_figure atnol petitioner then claimed a dollar_figure deduction for on account of a carryback of a like amount of the atnol resulting in an atnold for for that year that offset all of petitioner’s amti respondent in the notice_of_deficiency determined for that the 90-percent limitation of sec_56 applied to petitioner’s atnold and reduced the amount of the carryback a reduction of dollar_figure the dollar_figure reduction in turn created the deficiency in petitioner’s tax specifically its alternative min- imum tax amt for see sec_55 imposing a tax_rate of percent which when applied to the dollar_figure increase in petitioner’ sec_2002 amti results in the dollar_figure deficiency at issue to dollar_figure from verdate 0ct date jkt po frm fmt sfmt v files metro sheila metro one telecomms inc v commissioner i amt discussion sec_55 imposes an amt for a taxable_year where the tentative_minimum_tax exceeds the regular_tax see also 118_tc_1 a corporate tax- payer’s tentative_minimum_tax is i percent of so much of the alternative_minimum_taxable_income for the taxable_year as exceeds the exemption_amount reduced by ii the alternative_minimum_tax_foreign_tax_credit for the taxable_year sec_55 a corporate taxpayer’s amti equals its taxable_income as adjusted for certain items see sec_55 one of those items specified in sec_56 allows a corporate taxpayer to claim an atnold in lieu of a net_operating_loss nol deduction allowed under sec_172 ii sec_56 sec_56 defines the term alternative_tax net oper- ating loss deduction for purposes of sec_56 as enacted by the tax_reform_act_of_1986 publaw_99_514 100_stat_2320 sec_56 provided in relevant part sec_56 alternative_tax_net_operating_loss_deduction defined - in general -for purposes of subsection a the term alter- native tax net_operating_loss_deduction means the net_operating_loss_deduction allowable for the taxable_year under sec_172 except that- a the amount of such deduction shall not exceed percent of alternate minimum taxable_income determined without regard to such deduction this version of sec_56 was later amended three times to arrive at the version applicable here first the omnibus budget reconciliation act of 1990_act publaw_101_508 sec b stat amended sec_56 to conform to the act’s enactment of sec_56 providing an adjustment relating to energy preferences following this amendment which was effective for taxable years beginning after date see 1990_act sec c stat sec_56 provided in relevant part verdate 0ct date jkt po frm fmt sfmt v files metro sheila united_states tax_court reports sec_56 alternative_tax_net_operating_loss_deduction defined - in general -for purposes of subsection a the term alter- native tax net_operating_loss_deduction means the net_operating_loss_deduction allowable for the taxable_year under sec_172 except that- a the amount of such deduction shall not exceed the excess if any of- i percent of alternative_minimum_taxable_income determined without regard to such deduction and the deduction under sub- section h over ii the deduction under subsection h second the job creation and worker assistance act of act publaw_107_147 116_stat_26 amended sec_56 to let carrybacks of atnols from and offset amti of previous years without regard to the 90-percent limitation the act also amended sec_56 to let carryforwards of atnols from years before offset amti for and without regard to the 90-percent limitation see id the amendments in the act affected taxable years ending before date see id sec_102 116_stat_26 following those amendments sec_56 provided in pertinent part as follows sec_56 alternative_tax_net_operating_loss_deduction defined - in general -for purposes of subsection a the term alter- native tax net_operating_loss_deduction means the net_operating_loss_deduction allowable for the taxable_year under sec_172 except that- a the amount of such deduction shall not exceed the sum of- i the lesser of- i the amount of such deduction attributable to net operating losses other than the deduction attributable to carryovers described in clause ii i or ii percent of alternative_minimum_taxable_income deter- mined without regard to such deduction plus ii the lesser of- i the amount of such deduction attributable to the sum of carrybacks of net operating losses for taxable years ending during or and carryforwards of net operating losses to taxable years ending during and emphasis added in third title iv-tax technical corrections the working families tax relief act of act publaw_108_311 118_stat_1187 specified clerical changes to the nol and atnol provisions set forth in verdate 0ct date jkt po frm fmt sfmt v files metro sheila metro one telecomms inc v commissioner for act sec_102 h conf rept pincite the act replaced the word carryforwards in sec_56 with the word carryovers amended sec_56 by substituting from taxable years in place of taxable years and amended sec_56 to strike attributable to carryovers see act sec_403 the act also amended the effec- tive date provision set forth in act sec_102 by substituting after date for before date id sec_403 the amendments in the act were effective as if they had been included in the act see id sec_403 118_stat_1188 following these amend- ments sec_56 provides in pertinent part as follows sec_56 alternative_tax_net_operating_loss_deduction defined - in general -for purposes of subsection a the term alter- native tax net_operating_loss_deduction means the net_operating_loss_deduction allowable for the taxable_year under sec_172 except that- a the amount of such deduction shall not exceed the sum of- i the lesser of- i the amount of such deduction attributable to net operating losses other than the deduction described in clause ii i or ii percent of alternative_minimum_taxable_income deter- mined without regard to such deduction plus ii the lesser of- i the amount of such deduction attributable to the sum of carrybacks of net operating losses from taxable years ending during or and carryovers of net operating losses to tax- able years ending during and emphasis added iii computation of atnold we interpret a statute by looking first to its text see wil- liams v taylor 529_us_420 489_us_235 the plain meaning of the text is generally conclusive if the text is clear and fits the case see 496_us_478 ‘if the statute is clear and unambiguous that is the end of the matter as a court must give effect to the unambiguously expressed intent of congress ’ quoting k this version of sec_56 was in effect when the petition was filed sec_56 was later amended by the worker homeownership and business assistance act of publaw_111_92 sec b 123_stat_2993 that amendment is not applicable here because it applies with an exception not relevant here to taxable years ending after date see id sec e 123_stat_2995 verdate 0ct date jkt po frm fmt sfmt v files metro sheila united_states tax_court reports mart corp v cartier inc 486_us_281 c ourts must presume that a legislature says in a statute what it means and means in a statute what it says there 503_us_249 under the applicable version of sec_56 as under its predecessors the starting point in computing an atnold is the net_operating_loss_deduction allowable for the taxable_year under sec_172 as adjusted for as relevant here the limitation in sec_56 for purposes of the reg- ular income_tax sec_172 allows a deduction equal to the sum of the nol carryovers and carrybacks to the taxable_year sec_172 provides generally that an nol for a taxable_year shall be a carryback to each of the taxable years preceding the loss_year and a carryover to each of the taxable years following the loss_year sec_172 and b by its terms clearly distinguishes a carryback from a carryover indicating that the former goes back in time and the latter goes forward petitioner argues that contrary to the text of sec_172 and b its atnol is a carryover to for purposes of sec_56 we disagree sec_56 defines an atnold by cross-reference to an nol deduction under sec_172 and sec_56 does not set forth any period for a carryover or a carryback of an atnol in determining an atnold see also 97_tc_632 explaining that there is not a separate period of carryover or of carryback for purposes of the amt because an atnold cannot be determined without reference to and reliance upon the nol deduction of sec_172 our interpretation of carryover for purposes of sec_56 is guided by the meaning it acquires as a result of the interplay of sec_56 and sec_172 and the definition of carryover in sec_172 must control the carryover of an atnol for purposes of determining an atnold under sec_56 we conclude that sec_56 does not allow for a carryover of an atnol to a prior period because sec_172 does not allow for a carry- over of an nol to a prior period petitioner seeks a different conclusion by isolating the term carryover as it appears in sec_56 from the meaning attached to the term by sec_172 and b or in other words by taking the term out of context verdate 0ct date jkt po frm fmt sfmt v files metro sheila metro one telecomms inc v commissioner petitioner’s approach is mistaken interpreting the term carryover in the context of the amt to permit a carryback of a loss as does petitioner would create illogic in the application of sec_56 the period of carryover or of carryback for purposes of the amt must be derived from sec_172 which permits a carryover of a loss incurred in to each of the following years sec_172 has no provision thus neither does sec_56 that would allow for a carryover of a loss from to a loss incurred in may be applied to for purposes of the amt as for purposes of the regular income_tax only by means of a carryback see sec_172 and such a carryback because not from a taxable_year ending in or is subject_to the 90-percent limitation of sec_56 petitioner also argues that the wording change from carryforward to carryover in the act indicates that congress specifically intended that an atnol carried to from a subsequent year be exempt from the 90-percent limitation we disagree the house and senate conferees described the changes made to sec_56 by the act as clerical h conf rept supra pincite the staff of the joint_committee on taxation did likewise see staff of joint comm on taxation description of the tax technical corrections act of jcx-104-03 pincite j comm print moreover the act amendments have a significance opposite to that which petitioner assigns to them the act modified sec_56 to bring clause i i into closer alignment with sec_172 the modifications confirmed that carryover in sec_56 is to be construed in_pari_materia with carryover in sec_172 the change from carryforward to carryover preserves uniformity of lan- guage between sec_56 and sec_172 as sec_172 uses the term carryover and is not a substantive change such as would have the effect petitioner attributes to it petitioner also argues that congress changed the effective date of sec_56 from taxable years ending before date to taxable years ending after date to enable taxpayers to carry back losses to and under the act we disagree as we understand petitioner’s argument it brings to the fore that the effective verdate 0ct date jkt po frm fmt sfmt v files metro sheila united_states tax_court reports date of the amendments made to sec_56 by the act differs from the effective date of the amendments made to that provision by the act petitioner construes this alteration as support for its position that an atnol incurred in may be offset against amti for without applying the 90-percent limitation petitioner’s reasoning is tenuous although congress did not specifically explain its reason for the change_of effective dates the effective date of the amendments for taxable years ending before date was not itself an impediment to the offset petitioner seeks thus it cannot be said that the change in effective date came about as a means to facilitate its position we note as a final point that the house_committee_on_ways_and_means proposed a bill that would have allowed an nol deduction attributable to nol carrybacks arising in tax- able years ending in and as well as nol carryforwards to these taxable years to offset percent of the taxpayer’s amti see staff of joint comm on taxation description of the chairman’s amendment in the nature of a substitute to h_r the jobs and growth tax act of jcx-40-03 pincite j comm print this pro- posal is consistent with petitioner’s position congress how- ever chose not to enact this option that congress appar- ently considered whether to allow such carrybacks and choose not to do so undercuts petitioner’s claim iv conclusion we hold that petitioner’s carryback of the atnol from to is not a carryover within the meaning of sec_56 and that sec_56 precludes petitioner from deducting an atnol that offsets all of its amti for we have considered all arguments for a con- trary holding and to the extent not discussed above find those arguments to be without merit in the light of the par- ties’ submitting this case to the court fully stipulated under rule our holding results in the entry of decision for respondent accordingly decision will be entered for respondent f verdate 0ct date jkt po frm fmt sfmt v files metro sheila
